Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #062


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 14th day of December, 2017, are as follows:



PER CURIAM:


2017-BA-0065      IN RE: COMMITTEE ON BAR ADMISSIONS CFN 852981
                  Considering the commissioner’s recommendation and the entire
                  record of this proceeding, we conclude petitioner is eligible to
                  be admitted to the practice of law in Louisiana.

                  ADMISSION GRANTED.
12/14/17


                        SUPREME COURT OF LOUISIANA

                               NO. 2017-BA-0065

        IN RE: COMMITTEE ON BAR ADMISSIONS CFN-852981


                        BAR ADMISSIONS PROCEEDING


PER CURIAM

      Petitioner successfully passed the Louisiana Bar Examination. However, the

Committee on Bar Admissions (“Committee”) advised petitioner that it was unable

to certify him for admission to the bar on character and fitness grounds. Specifically,

the Committee cited petitioner’s record of criminal offenses, as well as his failure to

fully disclose his criminal history when he applied to law school.

      Petitioner then applied to this court for admission to the practice of law. We

remanded the matter to the Committee on Bar Admissions Panel on Character and

Fitness to conduct an investigation and appointed a commissioner to take character

and fitness evidence.

      Following the proceedings, the commissioner filed his report with this court,

recommending petitioner be admitted to the practice of law. The commissioner

noted that petitioner’s criminal offenses were committed from 2005 to 2008, when

he was a teenager. No similar occurrences appear in his history since that time.

Further, regarding petitioner’s failure to disclose his criminal history on his law

school application in response to a question seeking disclosure of offenses resolved

through deferred adjudication, the commissioner found that petitioner’s explanation

for the omission was credible, resulting from his lack of understanding of the law

governing dismissal of his charges.
      The Committee filed an objection to the commissioner’s recommendation,

and oral argument was conducted before this court pursuant to Supreme Court Rule

XVII, § 9(D)(11).

      Considering the commissioner’s recommendation and the entire record of this

proceeding, we conclude petitioner is eligible to be admitted to the practice of law

in Louisiana.



ADMISSION GRANTED.




                                         2